Citation Nr: 0619153	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  97-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty in the US Air Force from 
May 1966 to August 1974, and had subsequent reserve service.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 decision by the RO in Providence, 
Rhode Island that, in pertinent part, denied service 
connection for hearing loss.  A personal hearing was held 
before an RO hearing officer in June 1997, and a hearing was 
held before a Veterans Law Judge at the RO (i.e., a Travel 
Board hearing) in July 1998.  In a December 1998 decision, 
the Board denied service connection for hearing loss of the 
left and right ears, and remanded the issue of service 
connection for a back disability.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 1999 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated as 
to the issue of service connection for left ear hearing loss.  
In an October 1999 Court order, the joint motion was granted, 
the Board's December 1998 decision was vacated as to the 
issue of left ear hearing loss, and that issue was remanded.  
The issue of service connection for right ear hearing loss 
was dismissed.  The case was subsequently returned to the 
Board.  In an April 2000 decision, the Board granted service 
connection for a back disability, and remanded the issue of 
left ear hearing loss for further evidentiary development.  
The case was subsequently returned to the Board.  In a June 
2003 decision, the Board granted service connection for 
scoliosis, and referred the claim for service connection for 
left ear hearing loss for completion of the additional 
development identified in the April 2000 Board remand.  The 
case was subsequently returned to the Board.  

By a letter to the veteran dated in March 2006, the Board 
advised him that the Veterans Law Judge who conducted his 
July 1998 hearing was no longer employed by the Board.  He 
was offered the opportunity to have another Board hearing.  
By a letter dated in March 2006, the veteran's representative 
indicated that the veteran did not want another hearing.

The only issue currently on appeal is that listed on the 
first page of this decision.


FINDINGS OF FACT

The veteran's left ear hearing loss existed prior to service 
and did not increase in severity during service.


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the decision on appeal arose prior to the 
enactment of the VCAA; therefore, the RO could not have 
complied with the timing requirement, as the statute had not 
yet been enacted.  In Pelegrini the Court noted that, where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  However, 
the Court did note that in such cases, the veteran would 
still be entitled to "VCAA content-complying notice" and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  In this case, in letters dated in March 2002 and August 
2005, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.  Following such 
notice, the claim was readjudicated by a November 2005 
Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA outpatient treatment reports and examination reports, and 
records from the Social Security Administration.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  Moreover, 
throughout the appeal process the veteran has been 
represented by an attorney well versed in VA benefits laws.  
No argument has been made regarding any insufficiency in VCAA 
compliance.

As such, there is no indication that there is any prejudice 
to the appellant by the order of the events in this case.  In 
addition, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The veteran claims service connection for hearing loss of the 
left ear which he asserts was incurred in or aggravated by 
military service.  

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A review of the service medical records reflects that on pre-
induction examination in November 1965, audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000 and 4,000 hertz as 15, 5, 5, 10, 15, 
respectively, in the right ear; and 25, 12, 20, 45, 80 in the 
left ear.  After converting to current standards, the 
readings are 30, 15, 15, 20 and 20 in the right ear; and 40, 
25, 30, 55, and 85 in the left ear.  A second reading showed 
pure tone thresholds, in decibels, as follows: 5, 0, 0, 15, 
10 in the right ear and 10, 10, 10, 35, 70 in the left ear.  
Converted to current standards, the readings are 20, 10, 10, 
25, and 15 in the right ear, and 25, 20, 20, 45, and 75 in 
the left ear.

No diagnosis was rendered on the examination, and the 
veteran's physical profile (PULHES) included H-1 (normal) for 
hearing.  In the examination report, it was noted that a 
physical inspection in May 1966 (apparently in connection 
with the veteran's entrance into military service) revealed 
that no additional defects were discovered.  The veteran was 
reported to be fit for military service.

In reports of medical history dated in May 1969 and May 1970, 
the veteran denied a history of hearing loss.  In a medical 
examination performed in May 1970 for flying training 
purposes, audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 10, 0, 5, 5, and 10 respectively, in the right 
ear; and 15, 10, 10, 30, and 40 in the left ear.  The 
examiner diagnosed high frequency hearing loss of the left 
ear.  

On an October 1973 periodic examination, no history of 
hearing loss was reported.  Audiometric testing revealed that 
pure tone decibel thresholds were recorded at 500, 1,000, 
2,000, 3,000 and 4,000 hertz as 20, 15, 20, 20, and 15 
respectively, in the right ear; and 20, 15, 25, 40, and 30 in 
the left ear. 

On the July 1974 separation examination, audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000 and 4,000 hertz as 20, 15, 20, 25, 
and 20 respectively, in the right ear; and 15, 15, 20, 40, 
and 75 in the left ear.  In a July 1974 report of medical 
history, the veteran denied a history of hearing loss.

On a January 1981 enlistment for US Air Force reserve 
examination, no history of hearing loss was reported.  
Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 20, 20, 20, 25, and 25 respectively, in the 
right ear; and 20, 20, 25, 40, and 75 in the left ear.    The 
diagnoses included decreased hearing of the left ear.

On a March 1981 physical profile report, it was indicated 
that the veteran had defective audio acuity.  In a November 
1981 report of medical history, the veteran denied a history 
of hearing loss.

In July 1996, the RO received the veteran's claim for service 
connection for hearing loss, which he reported began in 1973 
during active duty service.  By a statement dated in August 
1996, the veteran asserted that he was exposed to constant 
aircraft noise during service.

The first medical evidence of treatment for hearing loss is 
dated in 1994.  In August 1996, the RO received private 
medical records dated from June 1994 to July 1996 from T. 
Cahill, MD, reflecting treatment for asymmetrical bilateral 
hearing loss, left worse than right.  The veteran was 
initially seen because his spouse thought that an evaluation 
of his hearing was in order.  An audiological examination 
suggested bilateral asymmetrical sensorineural hearing loss 
with good to fair speech discrimination.  A July 1996 
treatment note reflects that the veteran gave a history of 
hearing loss which was questionably military-related.  In 
July 1996, he was diagnosed with findings suggestive of high-
frequency sensorineural hearing loss.

At an October 1996 VA audiology examination conducted by A. 
Hogan, M.Ed., the veteran gave a history of military noise 
exposure as a jet aircraft mechanic for eight years. 

Audiometric testing revealed that pure tone decibel 
thresholds were recorded at 500, 1,000, 2,000, 3,000 and 
4,000 hertz as 15, 20, 25, 35, and 45 respectively, in the 
right ear; and 10, 25, 35, 50, and 80 in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 90 percent in the left ear.  The 
diagnosis was bilateral sensorineural high-tone deafness.  By 
a statement dated in December 1996, the veteran stated, 
"While it may be true I had a hearing abnormality upon 
voluntary entry into the United States Air Force in May 1966, 
I was not made aware of this fact until my annual physical in 
May 1973."  He reiterated that he was exposed to aircraft 
noise during service.

At a June 1997 RO hearing, the veteran reiterated many of his 
assertions.  He testified that he worked as an aircraft 
mechanic while in the military, and was issued hearing 
protection which he used.  The veteran and his wife testified 
that a VA audiology examiner named V. Greenstein or 
Gruenstein, told them in October 1996 that his hearing loss 
was typical aircraft cockpit-type nerve damage, where one ear 
gets affected and not the other because one ear was always 
covered.  He said that Ms. Hogan performed the testing, but 
he only spoke with Ms. Greenstein.  The veteran stated that 
he noticed hearing problems during service, but after 
service, he did not notice problems with the hearing of his 
left ear until five or seven years after service.

At the July 1998 Travel Board hearing, the veteran reiterated 
many of his assertions.  He said that although hearing 
protection was mandatory, it was worthless when compared with 
modern hearing protection.  The veteran testified that in 
1976, after discharge from the service he worked on an 
aircraft assembly line for 18 months, next to a runway.  He 
said he first sought treatment for hearing loss four years 
ago.  The veteran's representative stated that he tried to 
get a statement from the VA examiner who reported that his 
hearing loss was a result of his service, but she longer 
worked for VA.

At an August 2005 VA examination, audiometric testing 
revealed that pure tone decibel thresholds were recorded at 
500, 1,000, 2,000, 3,000 and 4,000 hertz as 25, 25, 35, 35, 
and 35 respectively, in the right ear; and 20, 25, 35, 50, 
and 85 in the left ear.  Speech audiometry revealed speech 
recognition ability of 98 percent in the right ear and of 96 
percent in the left ear.  The examiner reviewed all of the 
veteran's audiometric test results from 1965 to the present.  
The veteran reported that he was exposed to loud noise from 
aircraft on a daily basis during service while working on the 
flight line, and denied noise exposure in his subsequent 
occupation as an engineer, and also during any recreation.  
The pertinent diagnosis was mild to severe sensorineural 
hearing loss of the left ear.  The examiner stated that she 
could not opine as to the etiology of the veteran's hearing 
loss without resorting to mere speculation as the veteran had 
pre-existing hearing loss prior to military service.  She 
stated that high-frequency hearing loss in the left ear was 
documented on enlistment examination in November 1965, and 
his hearing loss in the left ear at 3 and 4 kilohertz had 
remained essentially unchanged since the enlistment 
examination.

In an October 2005 addendum to the August 2005 VA 
examination, A. Hogan, a VA audiology supervisor, stated that 
it was indisputable that the veteran's left ear hearing loss 
existed prior to service, as his pre-induction audiometric 
examination dated in November 1965 revealed a high-frequency 
sensorineural hearing loss of 45 decibels at 3000 hertz and 
80 decibels at 4000 hertz in the left ear.  Subsequent 
audiometric examinations including those of Dr. Cahill and VA 
examinations all revealed the same high frequency 
sensorineural hearing impairment at 3000 and 4000 hertz in 
the left ear.  She stated that the high frequency loss at 
3000 and 4000 hertz had not changed or increased in severity 
since the veteran's pre-induction examination; there was no 
increase in severity of the left pre-existing hearing loss 
from the time of entrance into service until the time of 
discharge, and no increase since then.  She concluded that 
the etiology of the veteran's left ear hearing loss was 
unknown, and it pre-existed military service.

In the present case, defective hearing was noted on pre-
induction medical examination in November 1965.  However, 
hearing loss was not diagnosed on the November 1965 
examination, and it does not appear that a medical 
examination was performed on actual entrance into service in 
May 1966.  Thus, the Board will presume the veteran to have 
been in sound condition in May 1966 with respect to left ear 
hearing, unless clear and unmistakable evidence demonstrates 
that hearing loss existed before enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
see also 38 C.F.R. § 3.304(b) (2005).  

A review of the service medical records shows that the 
veteran had a left ear hearing loss disability as defined by 
VA (see 38 C.F.R. § 3.385) on pre-induction examination in 
November 1965.  Although the pure tone decibel thresholds of 
the left ear noted on audiometric examinations in May 1970 
and October 1973 were lower than in 1965, the findings also 
reflect a left ear hearing loss disability as defined by VA.  
The pure tone decibel thresholds of the left ear noted on 
separation audiometric examination in July 1974 are similar 
to those shown on examination in 1965, and also reflect a 
left ear hearing loss disability as defined by VA.  

To resolve the question of whether the evidence clearly and 
unmistakably demonstrated that hearing loss existed before 
enrollment, the RO requested a VA medical opinion.  An August 
2005 VA examination noted that the etiology of hearing loss 
could not be determined without resorting to speculation 
because the disorder preexisted service and remained 
essentially unchanged since the enlistment examination.  

An opinion from the VA audiologist who conducted the 1996 
examination was subsequently sought.  In an October 2005 
report, she stated that "It is indisputable that hearing 
loss of the left ear preexisted service."  She further 
discussed the in-service and post-service audiological 
findings, and stated that his high frequency hearing loss in 
the left ear at 3000 and 4000 hertz had not increased in 
severity from the time of entrance into service until the 
time of discharge, and no increase since then.  As this 
opinion was based on a complete review of the claims file, 
the Board finds it is entitled to the greatest weight.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (the Board 
is charged with the duty to assess the credibility and weight 
given to evidence); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

There is no other medical evidence in the record which 
addresses the question of whether the disorder preexisted 
service or was aggravated thereby.  Private treatment records 
did note a question as to whether hearing loss was related to 
the veteran's military service.  However, that examiner did 
not apparently have access to the veteran's service medical 
records, the statement was based on a history provided by the 
veteran, the statement was speculative at best, and it did 
not address whether the audiogram results on preentrance 
examination represented preexisting hearing loss or whether 
the condition worsened during service.  Thus, that evidence 
is entitled to little probative weight. 

Accordingly, the Board finds that clear and unmistakable 
evidence demonstrates that hearing loss of the left ear 
existed before entry into service and was not aggravated by 
such service.  Hence, the presumption of sound condition as 
to left ear hearing loss is rebutted.  Moreover, the Board 
finds that the medical evidence, and the October 2005 VA 
medical opinion demonstrate that the veteran's left ear 
hearing loss was not aggravated by service as there was no 
increase in severity of the disability during service.  38 
U.S.C.A. § 1111 (West 2002); see also Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (2005).

Although the veteran has asserted that VA audiologist V. 
Greenstein told him at the 1996 VA examination that he had 
the type of hearing loss caused by aircraft noise, there is 
no written evidence of such a medical opinion, and the 
veteran's representative indicated that the person no longer 
worked for VA.  Moreover, in light of the medical evidence 
and October 2005 medical opinion provided by Ms. Hogan, who 
actually conducted the 1996 VA audiological examination, the 
Board finds that there is no additional duty to assist the 
veteran by attempting to obtain a statement from Ms. 
Greenstein.

Finally, the veteran has asserted that his current hearing 
loss of the left ear was incurred in or aggravated by his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's self-reported lay history, transcribed in some 
of the post-service medical records, that his hearing loss 
began in service, does not constitute competent medical 
evidence of causality.  LeShore v. Brown, 8 Vet. App. 406 
(1995). 

As the evidence clearly and unmistakably shows hearing loss 
of the left ear existed prior to service and was not 
aggravated thereby, the evidence is against the veteran's 
claim for service connection for left ear hearing loss.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for hearing loss of the 
left ear is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


